ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that MARC J. GORDON of SPRINGFIELD, who was admitted to the bar of this State in 1959, and who thereafter was suspended from the practice of law for a period of three months effective August 6, 1997, by Order of this Court dated July 11, 1997, and who remains suspended at this time, should be suspended from the practice of law for a further period of one year for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), Rule l:20-20(b)(ll) (failure to *477notify clients of suspension and failure to abide by a requirement of not recommending a substitute attorney), and Rule 1:20-20(b)(14) (failure to file an affidavit of compliance);
And the Disciplinary Review Board having determined that the one-year term of suspension should commence on the expiration of respondent’s three-month suspension;
And the Disciplinary Review Board further having concluded that on reinstatement to practice, respondent should be required to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years, and that respondent should be required to successfully complete within six months after reinstatement eight hours of courses in professional responsibility offered by the Institute for Continuing Legal Education;
And good cause appearing;
It is ORDERED that MARC J. GORDON is suspended from the practice of law for a period of one year, effective November 6, 1997, and until the further Order of the Court; and it is further
ORDERED that on reinstatement to practice respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that within six months after reinstatement to practice respondent shall successfully complete eight hours of courses in professional responsibility offered by the Institute for Continuing Legal Education and shall submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension *478and that he continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.